960 F.2d 1053
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Jerry Layne Carroll, Appellant,v.U.S. Parole Commission;  United States Bureau of Prisons;Charles H. Crandell, Superintendent, FederalPrison Camp, Yankton, South Dakota, Appellees.
No. 91-2208.
United States Court of Appeals, Eighth Circuit.
Submitted:  December 18, 1991.Filed:  April 27, 1992.

Before JOHN R. GIBSON, WOLLMAN, and MAGILL, Circuit Judges.
PER CURIAM.


1
Jerry Layne Carroll appeals from the district court's1 dismissal of his 28 U.S.C. § 2241 habeas petition for lack of jurisdiction.  We affirm.


2
Carroll claimed that the United States Parole Commission improperly denied him parole on the basis of misleading statements in his presentence report regarding the seizure of a machine gun from Carroll's residence.  At the parole hearing, Carroll presented evidence supporting his contention that the gun was actually seized from a neighbor's outbuilding.


3
Carroll argues that the evidence he submitted to the Commission proved his contention by a preponderance of the evidence;  the Commission violated its own procedures and certain statutes by ignoring his evidence;  and the Commission violated his due process rights by relying on the unsubstantiated information in the presentence report.


4
The district court correctly concluded it lacked jurisdiction to review Carroll's claim because Carroll challenged a substantive determination by the Commission.   See Jones v. United States Bureau of Prisons, 903 F.2d 1178, 1183 (8th Cir. 1990).  A dissent in  Wright v. U. S. Parole Commission, 948 F.2d 433 (8th Cir. 1991), argued that Jones was incorrectly decided.  This court denied a petition for rehearing en banc in Wright on December 11, 1991.  Federal courts do not have jurisdiction to review alleged departures from the Commission's internal rules,  Caporale v. Gasele, 940 F.2d 305, 306 (8th Cir. 1991) (per curiam), or to review the Commission's factual findings.   Jones, 903 F.2d at 1185.  The record reflects that the Commission considered Carroll's factual contentions, but found them unpersuasive.  The Commission's decision to deny Carroll parole was not "so arbitrary and capricious as to amount to a violation of due process."   Id. at 1184.


5
Accordingly, we affirm.



1
 The Honorable John Bailey Jones, Chief Judge, United States District Court for the District of South Dakota